Citation Nr: 1203156	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The RO has reported that the appellant served from July 1975 to November 1975 and from April 1978 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that in his January 2009 VA Form 9 the appellant expressed that he wanted to appear for a hearing before a member of the Board.  The RO attempted to accommodate the appellant's request for a hearing.  He was scheduled for a hearing in March 2010 and September 2011.  He requested that both hearings be rescheduled.  He was scheduled for another hearing in December 2011 but the appellant did respond to the RO's communication requesting confirmation of attendance.  The hearing was canceled.  The RO has attempted several times to accommodate the appellant's request for a hearing.  The Board finds that the appellant was given more than one opportunity to present for a hearing, and therefore VA satisfied its duty to assist. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of nonservice connected pension benefits.  The RO has reported that the appellant served from July 1975 to November 1975 and from April 1978 to December 1979.  In his August 2007 Notice of Disagreement (NOD), it was stated that the appellant served from 1974 to 1978 and that he had a training period of at least 90 days in the Army Reserve.  In his January 2009 VA Form 9, the appellant related that the RO had incorrectly reported his period(s) of active service.  

The appellant has expressed disagreement with the reported dates of his service.  It does not appear that the RO has attempted to resolve this issue.  As such, we find that a remand is warranted so that the appellant's period(s) of service can be verified.  

We also note that in March 2010 the appellant indicated that he had a pending appeal hearing for posttraumatic stress disorder (PTSD).  It is unclear from the statement if the appellant was referring to the current appeal or another appeal specifically for PTSD.  In a November 2009 request for information, PTSD records for the appellant were requested.  A claim date of January 2009 was shown.  There is no showing in the record that the appellant has any other pending appeals.  The Board finds that a remand is warranted so that the RO can investigate this matter, to include the possibility that the appellant may have a duplicate file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that he provide a statement outlining all his dates of service to include active and any reserve service.  Thereafter, attempt to verify the appellant's period(s) of service to include, but not limited to, obtaining all active duty and reserve records.  If the information cannot be obtained, please indicate so in the record. 

2. Thereafter, the RO should investigate the possibility of a duplicate file.  If no duplicate file exists, such should be noted in the record.  










The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


